                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII

U.S. EQUAL EMPLOYMENT         )        Civ. No. 17-00371 SOM-WRP
OPPORTUNITY COMMISSION,       )
                              )        ORDER REVERSING MAGISTRATE
         Plaintiff,           )        JUDGE’S ORDER DENYING
                              )        PLAINTIFF’S REQUEST FOR
           vs.
                              )        PRODUCTION OF DEFENDANTS’
MJC, INC.; GAC AUTO GROUP,    )        FINANCIAL RECORDS
INC. dba CUTTER MAZDA OF      )
HONOLULU; and DOES 1-10       )
INCLUSIVE,                    )
                              )
         Defendants.          )
_____________________________ )


     ORDER REVERSING MAGISTRATE JUDGE’S ORDER DENYING PLAINTIFF’S
        REQUEST FOR PRODUCTION OF DEFENDANTS’ FINANCIAL RECORDS

I.          INTRODUCTION.

            Plaintiff U.S. Equal Employment Opportunity Commission

(“EEOC”) appeals from a ruling by the Magistrate Judge that

denied two discovery requests, Request Nos. 28 and 29.    ECF No.

103. 1   Those requests seek discovery regarding the monthly

revenue, expenses, assets, and liabilities of Defendants MJC,

Inc. and GAC Auto Group, Inc. dba Cutter Mazda of Honolulu

(collectively, “Defendants”).

            The court concludes that discovery of Defendants’

financial records is relevant to EEOC’s claim for punitive

damages, but that discovery going beyond Defendants’ current net


1 Though titled a “Motion For Reconsideration,” EEOC’s motion is
clearly intended to be an appeal from the Magistrate Judge’s
order.
worth is disproportional to the needs of the case.    As a result,

the court reverses the Magistrate Judge’s order with respect to

Request Nos. 28 and 29 and tailors the remedy as follows:

Defendants shall produce their balance sheets for the years

2017, 2018, and, to the extent available, 2019.

            Because neither party appeals any other portion of the

Magistrate Judge’s order, the remainder of the order is

affirmed.

II.         BACKGROUND.

            EEOC is suing Defendants for allegedly discriminating

against Ryan Vicari on the basis of his hearing disability.     ECF

No. 1.    A summary of the discovery process thus far is provided

in the background section of the Magistrate Judge’s order.     ECF

No. 95, PageID #s 1294-95.    The court incorporates the

Magistrate Judge’s background section and recites below only

those facts necessary to decide the issues before it.

            On April 3, 2019, EEOC filed a “Motion to Compel

Further Response to Document Requests.”    ECF No. 70.    Its motion

sought Defendants’ response to the following requests, among

others:

            REQUEST NO. 28:

            Please IDENTIFY and produce all DOCUMENTS
            that pertain, regard or relate to monthly
            revenue generated and expenses incurred for
            MJC, Inc. and GAC Auto Group, Inc. dba


                                  2
          Cutter Mazda of Honolulu from January 1,
          2013 to the present.

          REQUEST NO. 29:

          Please IDENTIFY and produce all DOCUMENTS
          that pertain, regard or relate to assets and
          liabilities for MJC, Inc. and GAC Auto
          Group, Inc. dba Cutter Mazda of Honolulu
          from January 1, 2013 to the present.

ECF No. 70-2, PageID # 457; ECF No. 103.

          In an order filed on May 6, 2019, the Magistrate Judge

granted in part and denied in part EEOC’s motion.    ECF No. 95.

The Magistrate Judge denied Request Nos. 28 and 29, reasoning

that the requests “are overly broad, seek documents outside of

the relevant time period, and seek documents that are not

relevant to the claims and defenses in this litigation.”    ECF

No. 95, PageID #s 1312-13.

          On May 15, 2019, EEOC appealed the Magistrate Judge’s

ruling only with respect to Request Nos. 28 and 29.    ECF No.

103.

III.      STANDARD OF REVIEW.

          Magistrate judges have the authority to “hear and

determine any pretrial matter pending before the court, except a

motion for injunctive relief, for judgment on the pleadings, for

summary judgment, to dismiss or quash an indictment or

information made by the defendant, to suppress evidence in a

criminal case, to dismiss or to permit maintenance of a class


                                3
action, to dismiss for failure to state a claim upon which

relief can be granted, and to involuntarily dismiss an action.”

28 U.S.C. § 636(b)(1)(A).   The Federal Rules of Civil Procedure

reflect this statutory authority, with Rule 72(a) providing that

a district judge may refer to a magistrate judge for

determination “a pretrial matter not dispositive of a party’s

claim or defense.”   Such motions, including discovery motions,

are customarily referred to magistrate judges in this district.

See Local Rule 72.3.

           An appeal from a magistrate judge’s ruling on a

nondispositive matter may be brought pursuant to Local Rule

74.1.   A magistrate judge’s order on a nondispositive matter, or

any portion of the order, may be reversed or modified by the

district court only if it is “clearly erroneous or contrary to

law.”   28 U.S.C. § 636(b)(1)(A); Local Rule 74.1.   “[R]eview

under the ‘clearly erroneous’ standard is significantly

deferential, requiring a ‘definite and firm conviction that a

mistake has been committed.’”   Concrete Pipe & Prods. v. Constr.

Laborers Pension Tr., 508 U.S. 602, 623 (1993) (quoting United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).    A

magistrate judge’s nondispositive order is “contrary to law”

when the magistrate judge “fails to consider an element of the

applicable legal standard.”   Durham v. Cty. of Maui, 742 F.

Supp. 2d 1121, 1127 (D. Haw. 2010).

                                 4
IV.         ANALYSIS.

            In its Request Nos. 28 and 29, EEOC seeks “all

DOCUMENTS that pertain, regard or relate” to Defendants’ monthly

revenue, expenses, assets, and liabilities from 2013 to present.

ECF No. 70-2, PageID # 457.    EEOC argues that the Magistrate

Judge’s denial of these requests should be reversed because

Defendants’ financial records are relevant to its claim for

punitive damages.    ECF No. 103, PageID #s 1357, 1362.

            The court agrees with EEOC and concludes that the

Magistrate Judge’s denial of Request Nos. 28 and 29 is clearly

erroneous.    However, discovery of documents dating back to 2013

and of documents unrelated to Defendants’ assets and liabilities

are disproportional to the needs of the case.    The court

therefore restricts Request Nos. 28 and 29 to only Defendants’

balance sheets for the years 2017, 2018, and, to the extent

available, 2019.

            A.   Financial Records Going To Defendants’ Net Worth
                 Are Relevant To EEOC’s Request For Punitive
                 Damages.

            Rule 26 of the Federal Rules of Civil Procedure

provides:

            Parties may obtain discovery regarding any
            nonprivileged matter that is relevant to any
            party’s claim or defense and proportional to
            the needs of the case, considering the
            importance of the issues at stake in the
            action, the amount in controversy, the
            parties’ relative access to relevant

                                  5
          information, the parties’ resources, the
          importance of the discovery in resolving the
          issues, and whether the burden or expense of
          the proposed discovery outweighs its likely
          benefit.

Fed. R. Civ. P. 26(b)(1).   “District courts have broad

discretion in determining relevancy for discovery purposes.”

Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th

Cir. 2005) (citing Hallett v. Morgan, 296 F.3d 732, 751 (9th

Cir. 2002)).

          “In the punitive damages context, it is firmly

established that a detailed inquiry into the size of defendant’s

business and financial worth is relevant to the determination of

punitive damages.”   Baykeeper v. Kramer Metals, Inc., Civ. No.

07-3849 DDP (FMOx), 2009 WL 10671577, at *3 (C.D. Cal. Feb. 27,

2009) (citations omitted); see also Am. Auto. Ins. Co. v. Haw.

Nut & Bolt. Inc., Civ. No. 15-00245 ACK-KSC, 2017 WL 662977, at

*7 (D. Haw. Feb. 16, 2017) (“Discovery of a defendant’s

financial information is in fact permissible when punitive

damages are sought.”) (citations omitted); Sherwin v. Infinity

Auto Ins. Co., No. 2:11-cv-00043-JCM-LRL, 2011 WL 4500883, at *3

(D. Nev. Sept. 27, 2011) (“[W]hen a claim for punitive damages

is asserted, a defendant’s financial condition is a proper

subject of discovery.” (internal quotations and citation

omitted)); Momot v. Mastro, No. 2:09-cv-00975-RLH-LR, 2011 WL

1833349, at *3 (D. Nev. May 13, 2011) (“A defendant’s financial

                                 6
condition is relevant to the pursuit of punitive damages.”

(citation omitted)).   Defendants appear to concede as much,

stating “it is generally accepted that financial records

reflecting a defendant’s current net worth may be discoverable

as they relate to punitive damages.”    ECF No. 113, PageID

# 1522.

           The Complaint seeks punitive damages as a form of

relief.   ECF No. 1, PageID # 7 (requesting that the court

“[o]rder Defendants to pay [Vicari] punitive damages for its

malicious and/or reckless conduct in an amount to be determined

at trial”).   EEOC was therefore entitled to seek discovery going

to Defendants’ financial condition.    Without such discovery,

EEOC will be unable to establish an appropriate amount of

punitive damages at trial (should EEOC make a prima facie

showing that punitive damages are warranted).

           In denying Request Nos. 28 and 29, the Magistrate

Judge did not mention EEOC’s claim for punitive damages, 2 but

stated only that the requests “are overly broad, seek documents

outside of the relevant time period, and seek documents that are

not relevant to the claims and defenses in this litigation.”

ECF No. 95, PageID #s 1312-13.   Because documents going to

Defendants’ financial condition are relevant to EEOC’s claim for

2 In its motion to compel, EEOC raised this same argument
regarding the relevancy of financial records to its claim for
punitive damages. See ECF No. 70, PageID #s 425-26.
                                 7
punitive damages, the Magistrate Judge clearly erred in denying

Request Nos. 28 and 29 in their entirety.

          B.    The Court Narrows EEOC’s Request Nos. 28 And 29
                To Cover Balance Sheets From 2017 To Present.

          While Requests Nos. 28 and 29 seek relevant discovery,

“relevancy alone is [not] sufficient to obtain discovery, the

discovery requested must also be proportional to the needs of

the case.”   Am. Auto., 2017 WL 662977, at *2 (quoting Centeno v.

City of Fresno, Civ No. 1:16-cv-00653-DAD-SAB, 2016 WL 7491634,

at *4 (E.D. Cal. Dec. 29, 2016)).    By seeking “all” documents

relating to Defendants’ monthly revenue, expenses, assets, and

liabilities from 2013 to present, Requests No. 28 and 29 seek

discovery disproportional to the needs of the case.

          “When allowing discovery into a defendant’s financial

records related to a punitive damages claim, courts generally

limit the time period for production to such information to

reflect the defendant’s current condition” or current net worth.

Momot, 2011 WL 1833349, at *5 (citations omitted); see also S.

Cal. Hous. Rights Ctr. v. Krug, No. CV06-1420SJOJCX, 2006 WL

4122148, at *2 (C.D. Cal. Sept. 5, 2006) (“A defendant’s net

worth and financial condition are relevant and admissible to

establish the appropriate amount of punitive damages” (citations

omitted)).   Two years’ worth of financial records is generally

considered sufficiently “current” for punitive damages purposes.


                                 8
See, e.g., Coachman v. Seattle Auto Mgmt. Inc., Case No. C17-187

RSM, 2018 WL 1640893, at *4 (W.D. Wash. Apr. 5, 2018) (limiting

discovery of financial records to two years); Sherwin, 2011 WL

4500883, at *3 (same); EEOC v. Cal. Psychiatric Transitions, 258

F.R.D. 391, 395 (E.D. Cal. Jun. 18, 2009) (same); Krug, 2006 WL

4122148, at *2 (same).    This court limits discovery of

Defendants’ financial records to the past two years.

            Further, “net worth” is “calculated as the excess of

total assets over total liabilities.”    Black’s Law Dictionary

(11th ed. 2019).    Balance sheets include the value of assets and

liabilities and therefore provide sufficient information to

determine net worth.    See id. (defining “balance sheet” as “[a]

statement of a financial position as of the statement’s date,

disclosing the value of assets, liabilities, and equity.”); see

also Coachman, 2018 WL 1640893, at *4 (W.D. Wash. Apr. 5, 2018)

(limiting requests to balance sheets and income statements of

cash flow); Sherwin, 2011 WL 4500883, at *3 (limiting requests

to “defendant’s financial statement, including a balance sheet

and profit[ ]loss statement”).    EEOC does not explain why it

needs information regarding Defendants’ monthly revenue and

expenses.    To ensure that discovery is proportional with the

needs of the case, the court limits discovery to Defendants’

balance sheets.    See Cal. Psychiatric Transitions, 258 F.R.D. at



                                  9
395 (limiting discovery requests when “[t]he requested time

period and the types of documents imposed are excessive”).

          Defendants argue that Request Nos. 28 and 29 do not

seek net worth and therefore should be denied, citing Kim v.

Crocs, Inc., Civ. No. 16-00460 JMS-KJM, 2018 WL 4868964 (D. Haw.

Jul. 13, 2018).    In Kim, the Magistrate Judge reasoned that

“[t]he parties’ lengthy punitive damages arguments are . . .

misplaced” because the plaintiffs’ request “seeks discovery of

gross revenue and profit, not net worth.”    Id. at * 3.

Defendants’ reliance on Kim in inapposite.    Unlike the request

in Kim, EEOC’s requests seek discovery of Defendants’ assets and

liabilities--i.e., the exact information needed to calculate net

worth.   Kim does not suggest that this court should deny Request

Nos. 28 and 29 on the ground that they do not include the term

“net worth.”

          Request Nos. 28 and 29 are limited as follows:

Defendants shall produce balance sheets for the years 2017,

2018, and, to the extent available, 2019.

          C.      This Court Need Not Address EEOC’s Argument That
                  The Magistrate Judge Failed To Address
                  Proportionality.

          EEOC further argues that the Magistrate Judge’s ruling

on Request Nos. 28 and 29 was contrary to law because the

Magistrate Judge failed to address proportionality.    ECF No.

103, PageID #s 1368-71.    Because the Magistrate Judge’s ruling

                                  10
is set aside for other reasons, this court need not address

EEOC’s proportionality argument.

V.        CONCLUSION.

          The court reverses the Magistrate Judge’s denial of

EEOC’s Request Nos. 28 and 29.   The court orders Defendants to

produce balance sheets for the years 2017, 2018, and, to the

extent available, 2019.   The remainder of the Magistrate Judge’s

order filed on May 6, 2019 is affirmed.

          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, June 17, 2019.




                          /s/ Susan Oki Mollway
                          Susan Oki Mollway
                          United States District Judge

U.S. Equal Employment Opportunity Commission v. MJC, Inc. et
al., Civ. No. 17-00371 SOM-WRP; ORDER REVERSING MAGISTRATE
JUDGE’S ORDER DENYING PLAINTIFF’S REQUEST FOR PRODUCTION OF
DEFENDANTS’ FINANCIAL RECORDS.




                                 11
